 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-MJ-00191-CKD
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   MATTHEW CORE and
     TONI TINAY,                                         DATE: November 15, 2018
15                                                       TIME: 2:00 p.m.
                                                         COURT: Hon. Kendall J. Newman
16                                Defendants.
17

18          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

19 Attorney ROBERT J. ARTUZ, and Defendant, Toni Tinay, both individually and by and through her

20 counsel of record, Noa Oren, hereby stipulate as follows:

21          1.      The Complaint in this case was filed on September 21, 2018, and Defendant Toni Tinay

22 first appeared before a judicial officer of the Court in which the charges in this case were pending on

23 September 25, 2018. Defendant Matthew Core has not yet been apprehended and a warrant is out for his

24 arrest. The court set a preliminary hearing date of October 9, 2018.

25          2.      By a previous stipulation and order, the Court continued the preliminary hearing date

26 from October 9, 2018, to November 15, 2018, and excluded time. ECF 9.

27          3.      By this second stipulation, the parties jointly move for an additional extension of time of

28 the preliminary hearing date to December 13, 2018, at 2:00 p.m., before the duty Magistrate Judge,

      STIPULATION                                        1
 1 pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is

 2 required to allow the defense reasonable time for preparation, and for the government’s collection and

 3 production of discovery and continuing investigation of the case. For example, the government is

 4 continuing to collect and produce audio/video files, bank records, and police reports relevant to this

 5 case. Defense counsel needs additional time to review and consider this evidence. The parties further

 6 agree that the interests of justice served by granting this continuance outweigh the best interests of the

 7 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 8          4.      The parties agree that good cause exists for the extension of time, and that the extension

 9 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

10 Therefore, the parties request that the time between November 15, 2018, and December 13, 2018, be

11 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

12          IT IS SO STIPULATED.

13
     Dated: November 9, 2018                                 MCGREGOR W. SCOTT
14                                                           United States Attorney
15
                                                             /s/ ROBERT J. ARTUZ
16                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
17

18
     Dated: November 9, 2018                                 /s/ NOA OREN
19                                                           NOA OREN
20                                                           Assistant Federal Defender
                                                             Counsel for Defendant
21                                                           Toni Tinay

22

23

24

25

26

27

28

      STIPULATION                                        2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-MJ-00191-CKD
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   MATTHEW CORE and
     TONI TINAY,                                          DATE: November 15, 2018
15                                                        TIME: 2:00 p.m.
                                                          COURT: Hon. Deborah Barnes
16                                Defendants.
17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on October 1, 2018.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:
28          1.      The date of the preliminary hearing is extended to December 13, 2018, at 2:00 p.m.

      [PROPOSED] FINDINGS AND ORDER                        1
 1         2.      The time between November 15, 2018, and December 13, 2018, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: November 12, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
